UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7051


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDOLF MOORE, a/k/a Randy, a/k/a Booney,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:04-cv-00014-H; 4:95-cr-00041-H-7)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randolf Moore, Appellant Pro Se.      Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randolf      Moore      seeks    to     appeal       the    district       court’s

orders denying his Fed. R. Civ. P. 60(b) motion for relief from

the    judgment     in   his       28   U.S.C.A.      § 2255       (West       Supp.    2012)

proceeding, and the subsequent Fed. R. Civ. P. 59(e) motion to

alter or amend.          In order for Moore to pursue this appeal, a

circuit     justice      or        judge     must     issue        a        certificate     of

appealability.           28    U.S.C.       § 2253(c)(1)(B)            (2006);     Reid     v.

Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                            A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies         this        standard        by      demonstrating          that

reasonable     jurists        would        find     that     the       district     court’s

assessment     of     the      constitutional          claims          is     debatable    or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                           When the district

court denies relief on procedural grounds, the prisoner must

demonstrate       both   that       the    dispositive          procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Moore has not made the requisite showing.                              Accordingly, we

deny   a   certificate        of    appealability,         deny     Moore’s      motion     to

                                             2
remand, and dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                           DISMISSED




                                  3